DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgement and Examiner Comments
This communication is in response to the Patent Application filed on December 12, 2019. This application is a continuation of the Patent Application 14/864631, filed on September 24, 2015. Claims 1-20 are fully examined.
Claims 1-20 are identical to the claims of the 14/864631 Application filed on September 24, 2015. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1 and 17, the claim recites “funding…by securely transferring a first asset of the pair of assets to the first digital wallet…” However, the Specification is silent to an asset being securely transferred. , while the Specification (PGPub [0080]) describes transferring assets from a personal wallet (for example) to a digital asset wallet:
…the trader may fund the wallets associated with the trade on its user terminal 503. The wallets may be funded by transferring sufficient assets from personal wallets, or accounts…

Therefore, the claims lack sufficient written description. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
With respect to claims 1 and 17, the claims recite “…freezing an amount …to be traded” However, an algorithm or steps/procedure taken to perform the function “freezing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
Therefore, the claims lack written description because the functional language “freezing” specify a desired result but the specification does not sufficiently describe how the function is performed. 
With respect to claim 12, the claims recite “…unfreezing the first and second digital wallets” However, an algorithm or steps/procedure taken to perform the function “unfreezing” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
Therefore, the claims lack written description because the functional language “unfreezing” specify a desired result but the specification does not sufficiently describe how the function is performed. 
With respect to claim 14, the claim recites “…sending the second asset to the second user digital wallet …”
The specification is silent to “…sending the second asset to the second user digital wallet …”
According to Applicant’s specification (paragraph [0054] of PGPub): 
…the pair of assets may include a first asset that the user is trading to obtain a second asset. For example, the user may wish to trade Asset B, which is owned by the user, to obtain Asset A which is owned by a different user...

Therefore, the above recitation of claim 14 lacks sufficient written description. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Dependent claims 2-16 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
With respect to claims 1, and 17, the claims recite the limitation "the user terminal”.  There is insufficient antecedent basis for this limitation in the claims.
With respect to claims 2, and 18, the claims recite the limitation "the type of asset”.  There is insufficient antecedent basis for this limitation in the claims.
With respect to claims 5, 19, and 20, the claims recite the limitation "the second user”.  There is insufficient antecedent basis for this limitation in the claims.
With respect to claims 17-20, the claims recite the limitation "the processor”.  There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-16 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1 and 17.
Unclear Scope
With respect to claim 1, the scope of the claim is rendered unclear as the claim recites “executing on a processor… receiving an electronic communication in a computer terminal…” However, it is not clear whether the “receiving” is performed by the processor, by the computer terminal, or by the combination processor and computing terminal. Therefore, the scope of the claims is unclear and one of ordinary  
With respect to claims 1 and 17, the scope of the claim is rendered unclear as the claim recites “executing on a processor… receiving notification from the central processing server of a trade order match module using the order matching module…” However, it is not clear whether the “receiving” is performed “using the order matching module” or “a trade matching module” is using “the order matching module”. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
With respect to claims 2 and 18, the scope of the claims is rendered unclear as the claims recite “executing on a processor… receiving notification from the central processing server of a trade order match module using the order matching module…” However, it is not clear whether the “receiving” is performed “using the order matching module” or “a trade matching module” is using “the order matching module”. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise,  
With respect to claim 15, the scope of the claims is rendered unclear as the claim is directed to actions performed by a processor. However, the claim also recites “the central processing server confirms…” It is not clear whether the claim is directed to actions by the processor or to the combination of the processor and the central processing server. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
Dependent claims 2-16 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1 and 17.
Means Plus Function
With respect to claim 17, the claim limitations “a communication interface”, is  means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
According to Applicant’s Specification, “…user terminals 301 may be a digital computer that…generally includes a processor 302, input/output (I/O) interfaces 304, a network interface 306, a data store (or database) 308, and memory 310… components 302, 304, 306, 308, and 310 may be communicatively coupled via a local interface 312. The local interface 312 may be, for example but not limited to, one or more buses or 
Therefore, the Specification does not describe any structure corresponding to the communication interface. 
Because the above limitations of claim 17 invokes 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 18-20 are also rejected for being directed to the limitations of the rejected claim 17.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al. (US Patent No. 5,802,499), in view of Tran (US Patent Publication No. 2013/0332337), further in view of Bacastow (US Patent Publication No. 20140337230)
With respect to claims 1 and 17, Sampson et al. teach:
receiving an electronic communication in a computer terminal  with a memory module, a wallet manager module, an order module, an order matching module, a clearing module and a settlement module, the electronic communication is a trade order for a pair of assets requested by a first user; (FIG. 1, Col. 9 l. 1 – Col. 10 l. 37, , Col. 11 ll. 1-27, Col. 66 l. 41-Col. 67 l. 16)
…securely transferring a first asset … and freezing an amount of the first asset to be traded for a second asset …; (Col. 11 ll. 41-67, Col. 66 l. 41-Col. 67 l. 16, Col. 74 l. 49 – Col. 76 l. 7, Col. 77 l. 6-Col. 78 l. 29)

receiving notification from the central processing server of a trade order match module using the order matching module. (Col. 42 l. 57-Col. 43 l. 38, Col. 73 l. 61-Col. 74 l. 13, Col. 77 ll. 6-52, Col. 78 l. 37-Col. 79 l. 12)
Moreover, with respect to claim 17, Sampson teaches:
a processing circuit; (Col. 9 l. 1-Col. 10 l. 18)
a communications interface communicatively coupled to the processing circuit for transmitting and receiving information; (Col. 9 l. 1-Col. 10 l. 18)
a memory communicatively coupled to the processing circuit for storing information, …(Col. 9 l. 1-Col. 10 l. 18)
Sampson et al. do not explicitly teach:
installing a digital assets trading program on the user terminal; 
verifying the user terminal is fitted with a first digital wallet and a second digital wallet corresponding to the pair of assets using the wallet manager module;
funding the first digital wallet on the computer terminal by securely transferring a first asset …to the first digital wallet… 
However, Tran teaches:
installing a digital assets trading program on the user terminal; ([0114], [0120]) 
funding the first digital wallet on the computer terminal by securely transferring a first asset …to the first digital wallet… ([0085], [0092]-[0093], [0140])

Sampson et al. and Tran do not explicitly teach:
verifying the user terminal is fitted with a first digital wallet and a second digital wallet corresponding to the … assets using the wallet manager module;
However, Bacastow teaches:
verifying the user terminal is fitted with a first digital wallet and a second digital wallet corresponding to the … assets, using the wallet manager module. ([0030]-[0033], [0063], Claims 4-6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device verification as taught by Bacastow, into the financial transaction system of Sampson et al., and Tran, in order to verify whether digital wallets exist on the customer device. (Bacastow, Abstract, [0019])
With respect to claims 2 and 18, Sampson et al, Tran and Bacastow teach the limitations of claims 1 and 17.
Moreover, Tran teaches:
confirming matching information received in the notification from the central processing server, the matching information is selected from at least the type of asset, conversion rates and amounts of the pair of assets are within boundaries of the trade order using the trade order match module. ([0071], [0095], [0132])

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, and Bacastow, and further in view of khan et al.  (US Patent Publication No. 2015/0186887)
With respect to claim 3, Sampson et al, Tran, and Bacastow teach the limitations of claim 2.
Sampson et al, Tran, and Bacastow do not explicitly teach:
generating a first set of cryptographic keys and a second set of cryptographic keys on the user terminal; 
the first user controls the first set of cryptographic keys and the digital assets trading program installed on the user terminal controls the second set of cryptographic keys.
However, Khan et al. teach:
generating a first set of cryptographic keys and a second set of cryptographic keys on the user terminal; ([0038]-[0039], [0043]-[0045], [0065]-[0067] ,[0081])
the digital assets trading program installed on the user terminal controls the second set of cryptographic keys. ([0038]-[0039], [0043]-[0045], [0065]-[0067], [0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encryption key and signature generation as taught by Khan et al., into the financial transaction system of Sampson et al., Tran, and Bacastow, in order provide transaction security. (Khan et al., Abstract, [0009]-[0010])
Khan et al., does not explicitly teach:

However, the above recitation indicates an action performed by a user and does not have patentable weight.
With respect to claim 4, Sampson et al, Tran, Bacastow, and Khan et al., teach the limitations of claim 3.
Moreover, Sampson et al. teach:
verifying availability of the amount of the first asset to be traded. (Col. 58 l. 58-Col. 59 l. 43)

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, and khan et al., further in view of Walker et al.  (US Patent Publication No. 2015/0332395)
With respect to claim 5, Sampson et al, Tran, Bacastow, and Khan et al., teach the limitations of claim 4.
Sampson et al, Tran, Bacastow, and Khan et al., do not explicitly teach:
sending a first token having first token information to the second user using a de-centralized network of traders.
However, Walker et al. teach:
sending a … having … information to the second user using a de-centralized network of traders. ([0041]-[0044], FIG. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributed ledger as taught by Walker et al., into the financial transaction system of Sampson et al., Tran, 
With respect to claim 6, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 5.
Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. do not explicitly teach:
the first token information includes de-centralized network of traders address of the first user, sending and receiving addresses of the first and second digital wallets of the first user, and a unique transaction identifier received from the central processing server.
However, the above recitation indicates non-functional descriptive material and therefore, does not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
With respect to claim 7, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 6.
Moreover, Walker et al. teach:
receiving a second token having second token information from the second user using the de-centralized network of traders. ([0044], [0047], FIG. 7)
With respect to claim 8, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 7.

the second token information includes de-centralized network of traders address of the second user, sending and receiving addresses of digital wallets of the second user, and the unique transaction identifier received from the central processing server.
However, the above recitation indicates non-functional descriptive material and therefore, does not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
With respect to claim 9, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 8.
Moreover, Bacastow teaches:
verifying the unique transaction identifier received in the first token is the same as the unique transaction identifier in the second token. ([0043]-[0044], [0052]-[0053], [0064])
With respect to claim 10, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 9.
Moreover, Tran teaches:
sending the amount of the first asset to the receiving address of a second user digital wallet of the second user. ([0085], [0091])

Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, khan et al., and Walker et al., further in view of Benson (US Patent Publication No. 2015/0294425)
With respect to claim 11, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 10.
Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. do not explicitly teach:
receiving the second asset in the receiving address of second digital wallet of the first user.
	However, Benson teaches:
receiving the second asset in the receiving address of second digital wallet of the first user.  ([0024], [0029], Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fund transfer using multiple wallets as taught by Benson, into the financial transaction system of Sampson et al., Tran, Bacastow, Khan et al., and walker et al. in order to enable unfreezing of wallets. (Benson, Abstract, [0020])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, khan et al., Walker et al., and Benson, further in view of Allmen (US Patent Publication No. 2015/0348017)
With respect to claim 12, Sampson et al, Tran, Bacastow, Khan et al., Walker et al., and Benson teach the limitations of claim 11.

unfreezing the first and second digital wallets.
However, Allmen teaches:
unfreezing the first and second digital wallets.([0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temporary wallet freezing as taught by Allmen, into the financial transaction system of Sampson et al., Tran, Bacastow, Khan et al., and walker et al. and Benson, in order to enable a user to transfer funds using multiple wallets. (Allmen, Abstract, [0024])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, khan et al., Walker et al., and further in view of Radu (US Patent Publication No. 2015/0254662)
With respect to claim 13, Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. teach the limitations of claim 10.
Sampson et al, Tran, Bacastow, Khan et al., and Walker et al. do not explicitly teach:
sending a copy of a signed transaction for the second asset to the central processing server for comparison to a copy of a signed transaction for the first asset from the second user.
	However, Radu teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction verification by server as taught by Radu, into the financial transaction system of Sampson et al., Tran, Bacastow, Khan et al., and walker et al. in order to enable a wallet server to receive and verify transaction data. (Radu, Abstract)

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, khan et al., Walker et al., and Radu, and further in view of Sharp (US Patent Publication No. 2016/0012465)
With respect to claim 14, Sampson et al, Tran, Bacastow, Khan et al., Walker et al. and Radu teach the limitations of claim 13.
Sampson et al., Tran, Bacastow, Khan et al., Walker et al., and Radu do not explicitly teach:
sending the second asset to the second user digital wallet after the central processing server confirms the validity of the copy of the signed transaction for second asset and the copy of the signed transaction for the first asset.
	However, Sharp teaches:
sending the second asset to the second user digital wallet after the central processing server confirms the validity of the copy of the signed transaction for second asset and the copy of the signed transaction for the first asset.([0685])

With respect to claim 15, Sampson et al, Tran, Bacastow, Khan et al., Walker et al., Radu and Sharp teach the limitations of claim 14.
Moreover, Sharp teaches:
wherein the central processing server confirms the validity of the signed transactions by broadcasting the transaction on a first asset network and a second asset network. ([0685])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, khan et al., Walker et al., Radu, Sharp, further in view of Allmen  (US Patent Publication No. 2015/0348017)
With respect to claim 16, Sampson et al, Tran, Bacastow, , Khan et al., Walker et al., Radu and Sharp teach the limitations of claim 15.
Sampson et al, Tran, Bacastow, Khan et al., Walker et al., Radu and Sharp do not explicitly teach:
wherein the receiving addresses of the second digital wallet of the first user is unfrozen.
However, Allmen teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temporary wallet freezing as taught by Allmen, into the financial transaction system of Sampson et al., Tran, Bacastow, Khan et al., walker et al., Radu and Sharp in order to unfreeze a wallet. (Allmen,  Abstract, [0024])

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, and Bacastow,  further in view of Walker et al.   
With respect to claim 19, Sampson et al, Tran, and Bacastow, teach the limitations of claim 18.
Moreover, Sampson et al. teach:
verify availability of the amount of the first asset to be traded. (Col. 58 l. 58-Col. 59 l. 43)
In addition, Bacastow teaches:
verifying the unique transaction identifier received in the first token is the same as the unique transaction identifier in the second token. ([0043]-[0044], [0052]-[0053], [0064])
Sampson et al, Tran, and Bacastow, do not explicitly teach:
send a first token having first token information to the second user using a de-centralized network of traders; 

where the first token information includes de-centralized network of traders address of the first user, sending and receiving addresses of the first and second digital wallets of the first user, and a unique transaction identifier received from the central processing server;
where the second token information includes de-centralized network of traders address of the second user, sending and receiving addresses of digital wallets of the second user, and the unique transaction identifier received from the central processing server; 
However, Walker et al. teach:
send a first token having first token information to the second user using a de-centralized network of traders. ([0041]-[0044], FIG. 7)
receiving a second token having second token information from the second user using the de-centralized network of traders. ([0044], [0047], FIG. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributed ledger as taught by Walker et al., into the financial transaction system of Sampson et al., Tran, and Bacastow, in order to provide de-centralized transfer of data. (Walker et al.,  Abstract, [0004])
Sampson et al., Tran, Bacastow, and Walker et al. do not explicitly teach:
where the first token information includes de-centralized network of traders address of the first user, sending and receiving addresses of the first and second digital 
where the second token information includes de-centralized network of traders address of the second user, sending and receiving addresses of digital wallets of the second user, and the unique transaction identifier received from the central processing server; 
However, the above recitations indicates non-functional descriptive material and therefore, do not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al., in view of Tran, Bacastow, and further in view of Benson and further in view of Allmen.
With respect to claim 20, Sampson et al, Tran and Bacastow teach the limitations of claim 17.
Moreover, Tran teaches:
send the amount of the first asset to the receiving address of a second user digital wallet of the second user. ([0085], [0091])
Sampson et al, Tran and Bacastow do not explicitly teach:
receive the second asset in the receiving address of second digital wallet of the first user; 

	However, Benson teaches:
receive the second asset in the receiving address of second digital wallet of the first user.  ([0024], [0029], Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fund transfer using multiple wallets as taught by Benson, into the financial transaction system of Sampson et al., Tran, Bacastow, in order to enable unfreezing of wallets. (Benson,  Abstract, [0020])
Sampson et al, Tran and Bacastow, and Benson do not explicitly teach:
unfreeze the first and second digital wallets.
However, Allmen teaches:
unfreeze the first and second digital wallets.([0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temporary wallet freezing as taught by Allmen, into the financial transaction system of Sampson et al., Tran, Bacastow, and Benson, in order to enable a user to transfer funds using multiple wallets. (Allmen, Abstract, [0024])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                              
                                                                                                                                                                                                  /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685